Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 4, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-4 and 7-12 are currently pending. Claims 1, 4, 7 and 11 have been amended by Applicants’ amendment filed 01-04-2021. Claim 12 has been added by Applicants’ amendment filed 01-04-2021. No claims have been canceled by Applicants’ amendment filed 01-04-2021.

Therefore, claims 1-4 and 7-12 are currently under examination to which the following grounds of rejection are applicable. 

Priority
The present application filed August 23, 2018, is a CON of US Patent Application No. 15/855,612, filed December 27, 2017 (now US Patent 10151698), which is a CON of US Patent Application No. 13/208,614 (now US Patent 9857303), which is a CON of US Patent Application No. 11/238,258 (now US Patent 9448172), which claims the benefit of PCT/GB04/01362, filed March 31, 2004, which claims the benefit of United Kingdom Patent Application No. 0307403.6, filed on March 31, 2003.


The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 16/210,523, filed December 5, 2018, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “each species of fluorescence probe having specificity for a different locus on the nucleic acid”; and "screening each of the plurality of aqueous microcapsules for the different loci based on the presence of each fluorescent signal". Therefore, the priority date for the presently claimed invention is December 5, 2018, the filing date of US Patent Application 16/210,523. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 4, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 1 is withdrawn because Applicant has provided a clean copy of the claims, in the reply filed 01-04-2021.

Claim Rejections - 35 USC § 112 – 4th paragraph



Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “a plurality of nucleic acid molecule” such as recited in claim 1 to refers to a plurality of different nucleic acid molecules, to refer to a plurality of a same nucleic acid molecule (e.g., multiple copies of the same nucleic acid molecule), and/or to refer to a mixture thereof.
The Examiner has interpreted the term “each species of fluorescent probe having specificity for a different locus on the nucleic acid” to refer to a locus on each of the same nucleic acids in each of the plurality of aqueous microcapsules; and/or to refer to a locus on different nucleic acids in each of the plurality of aqueous microcapsules.
The Examiner has interpreted the term “screening the plurality of aqueous microcapsules for the different loci” as recited in claim 1 to refer to screening to determine the location of one or more nucleic acid sequences within the nucleic acid molecule; screening for the first species of fluorescent probe; screening for the second species of fluorescent probe; and/or screening to determine the content of the microcapsule (e.g., whether the microcapsule comprises, or does not comprise, a locus, etc.); and/or screening to determine the location and/or position of the microcapsule (e.g., on an array, in the well of a well plate, in a flow cell, in a waste stream, etc.).
The Examiner has interpreted the term “wherein the plurality of nucleic acid molecules are provided in the aqueous fluid within a plurality of cells” as recited in claim 4 to mean that the aqueous fluid that is introduced into a flow comprises a plurality of cells comprising a plurality of nucleic acid molecules and/or that the plurality of nucleic acids molecules are in the aqueous fluid portion of a plurality of cells.

Double Patenting
(1)	The rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over:	
9448172, issued September 20, 2016, 
(b)	Claims 1-16 of U.S. Patent No. 9839890, issued December 12, 2017, and
(c)	Claims 1-13 of U.S. Patent No. 10151698, issued December 11, 2018 for the reasons of record.
The claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.


(2)	The provisional rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 13-28 of copending US Patent Application No. 16/104,733 for the reasons of record.
The claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “a plurality of nucleic acid molecule” such as recited in claim 1, lines 3-4, particularly in light of the term “the nucleic acid” as recited in lines 5-6, because it is unclear as to whether the term refers to a plurality of different nucleic acid molecules, whether the term refers to a plurality of a same nucleic acid molecules, or whether the term refers to a mixture thereof and, thus, the metes and bounds of the claim cannot be determined.
Claims 1-3 are indefinite for the recitation of the term “the nucleic acid” such as recited in claim 1, lines 5-6. There is insufficient antecedent basis for the term “the nucleic acid” in the claims because claim 1, lines 3-4 recites the term “a plurality of nucleic acid molecule”.
Claim 9 is indefinite for the recitation of the term “the oil” in line 1. There is insufficient antecedent basis for the term “the oil” in the claim because claim 1, line 2 recites the term “an immiscible oil”.

Claims 4, 7, 8 and 12 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112, 1st paragraph – New Matter
The rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
Independent claim 1 recites the terms “each species of fluorescence probe having specificity for a different locus on the nucleic acid” (underline added) in line 5; and "screening each of the plurality of aqueous microcapsules for the different loci based on the presence of reach fluorescent signal" (underline 6 microcapsules”; and “microcapsules flowing in an ordered sequence in a microfluidic channel can be encoded (wholly or partially) by their sequence in the stream of microcapsules (positional encoding)” (as-filed Specification, pg. 19, first full paragraph); and “(1) the product-microbead complex having characteristic optical properties not found in the substrate-microbead complex, due to, for example: (a) the substrate and product having different optical properties…(b) the substrate and product having similar optical properties, but only the product binds to, or reacts with, the microbead; (2) adding reagents that specifically bind to, or react with, the product (or substrate) and which thereby induce a change in the optical properties of the microbeads allowing their identification (as-filed Specification, pg. 28, last partial paragraph; and pg. 29, first partial paragraph). A claim by claim analysis and for independent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
A claim by claim analysis and for dependent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1-4 and 7-12 will remain rejected until Applicant cancels all new matter.

Response to Arguments
January 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the originally filed specification at pages 13, 29, 32 and 35 fully support the claim language of the amended claims (Applicant Remarks, pg. 8, entire page). 
	Regarding (a), it is noted that MPEP 2162 states that in exchange for the patent rights granted, 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent. It is noted that the term “locus” is defined (in part) as “the place where something is situated or occurs (a site or location); a center of activity, attention or concentration; the set of all points whose location is determined by stated conditions; and a position in a chromosome of a particular gene or allele as evidenced by Merriam-Webster (pg. 1, Definitions). Moreover, the use of the term “loci” is well known in the art such as, for example, that quantitative polymerase chain reaction has demonstrated the detection of polymorphic small tandem repeats specific for two loci on each of chromosomes 21 and 18; and the determination of methylation levels at specific gene loci in small amounts of genomic DNA as evidenced by Halle (pg. 4, lines 27-33; and pg. 19, lines 28-29). Regarding Applicant’s assertion that pages 13, 29, 32 and 35 provide support for the limitations; “each species of fluorescence probe having specificity for a different locus on the nucleic acid” (underline added); and "screening each of the plurality of aqueous microcapsules for the different loci based on the presence of reach fluorescent signal" (underline added), the Examiner disagrees. As noted by Applicant, pg. 29 discusses screening compounds with different fluorogenic molecules; pg. 13 discusses target types including nucleic acid molecules; pg. 32 discusses sorting and screening microcapsules for optical changes induced in microcapsules; and pg. 35 discusses the identification of multiple different targets in microcapsules. However, with regard to the different species of fluorescent probes having specificity for a does not recite screening microcapsules based on a fluorescent signal with regard to any “locus”, “loci”, “position”, “location”, “chromosome”, and/or a particular nucleic acid sequence. At best, the Examiner finds that the microcapsules can be optically tagged by incorporating quantum dots for positional encoding of microcapsules within a stream of microcapsules in a microfluidic channel (See, pg. 19, first full paragraph). Thus, support has not been found in instant as-filed Specification regarding the limitations as recited supra. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, under 35 U.S.C. 102(e) as being anticipated by Griffiths et al. (US Patent Application Publication No. 
20020119459, published August 29, 2002).
Regarding claims 1 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules; (b) expressing the genetic elements to produce their respective gene products (interpreting the gene products as encompassing a first and second fluorescent probe) within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; encompassing a first and second fluorescent probe; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; and fluorescent detection, claims 1 and 7) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (interpreted as encompassing a first and second fluorescent probe, claim 1) (paragraph [0057]). Griffiths et al. teach that the optical properties of both ligand (interpreted as a first fluorescent probe) and gene product (interpreted as a second fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths et al. teach visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths et al. teach human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing fluorescent dyes, claims 6 and 7) (paragraph [0072]; and Figure 15). Griffiths et al. teach that all the gene products to be selected can contain a putative binding domain (interpreted as a locus on the nucleic acid), which is to be selected for, and a common feature – a tag, such that the genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as nucleic acid loci, and different locus), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe; nucleic acid loci; and different locus, claim 1) (paragraph [0155]). Griffiths et al. teach fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths et al. teach that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different loci based on one or both fluorescent signals) (paragraphs [0159]-[0160]).
Regarding claim 2, Griffiths et al. teach that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths et al. teach that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines10-12).
claim 8, Griffiths et al. teach that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths et al. teach that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
Regarding claim 10, Griffiths et al. teach that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths et al. teach a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraph [0127]).
Griffiths et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered but they are not  persuasive.  Applicants essentially assert that: (a) Griffiths ‘549 do not teach producing two different fluorescent signals in microcapsules to detect different loci on a single nucleic acid molecule as recited by amended claim 1, or detecting different fluorescent dyes in a microcapsule, the simultaneous excitation and detection at multiple wavelengths corresponding to different fluorescent markers, or using multiple fluorescent signals to simultaneously observe different markers (Applicant Remarks, pg. 5, fifth and sixth full paragraphs).
Regarding (a), the Examiner notes that instant claim 1 is broadly recited, and that no specific immiscible oil, plurality of nucleic acid molecules, first species of fluorescent probe, second species of fluorescent probe, different locus, different loci, enzyme and/or enzyme-catalyzed reaction is recited in instant claim 1. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that Griffiths ‘549 do not teach producing two different fluorescent signals in microcapsules to detect different loci on a single nucleic acid molecule as instant claim 1 does not recite that each aqueous microcapsule contains multiple different fluorescent dyes; the simultaneous excitation and detection of two fluorescent probes at multiple wavelengths; using multiple fluorescent signals to simultaneously observe different markers; or producing two different fluorescent signals in microcapsules to detect different loci on a single nucleic acid molecule as asserted by Applicant. Instead, instant claim 1 recites “detecting each fluorescent signal produced by the first species of fluorescent probe and/or the second species of fluorescent probe” (underline added), wherein there is no indication in instant claim 1 as to when first species of fluorescent probe and/or the second species of fluorescent probe is detected respective of one to the other. Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags such as different fluorophores (interpreted as a first species of fluorescent probe and a second species of fluorescent probe, and having different fluorescent spectrums), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (interpreted as comprising different nucleic acid loci); that the optical properties of both ligand (interpreted as a first species of fluorescent probe) and gene product (interpreted as a second species of fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted as encompassing a first fluorescent probe, and a second fluorescent probe) (See; Example 12); that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” (interpreted as having specificity for a locus) and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (also interpreted as a first species of fluorescent probe and a second species of fluorescent probe, and detecting fluorescent signals); and that fluorescence can be enhanced by the use of TSA amplification to make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (also interpreted as a first fluorescent probe, a second fluorescent probe, and screening microcapsules for different loci based on each fluorescent signal). Thus, Griffiths et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-4 and 7-11 is maintained, and claim 12 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (International Patent Application WO9902671A1, published January 21, 1999) in view of Church et al. (US Patent No. 6511803, issued January 28, 2003) as evidenced by Chandler et al. (US Patent No. 6268222, issued July 31, 2001).
Regarding claims 1 (in part), 2 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity comprising the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as forming aqueous microcapsules on a microfluidic device), (b) expressing the genetic elements to produce their respective gene products within the microcapsules, and (c) sorting the genetic elements (interpreted as screening) which produce the gene product having the desired activity, wherein the genetic elements can comprise any nucleic acid (e.g., DNA, RNA, or any analog) (interpreted as a nucleic acid molecule), such that the nucleic acid component can be linked to one or more other molecules or structures including proteins, chemical entities, and solid phase supports such as beads (interpreted as a microfluidic device; and reagents) having sizes ranging from about 0.2 microns to about 7 microns (corresponding to microcapsule; nucleic acid; inherently teaching forming microcapsules on the device; microfluidic device; and linked to a bead) (pg. 4, lines 1-10 and 18-22; and Figure 2). Griffiths et al. teach that genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment (interpreted as one molecule of nucleic acid), such that the genetic elements are transcribed and translated within their compartments, and subsequently proteins or RNAs with enzymatic activities convert the substrate into a product that remains linked to the genetic element (corresponding to aqueous microcapsule surrounded by oil; enzyme-catalyzed reaction; product; and a single copy of nucleic acid, claim 2) (pg. 10, microcapsules are sorted according to an activity of the gene product which makes the microcapsule detectable as a whole by inducing a change in the microcapsule, or a modification of one or more molecules within the microcapsule (corresponding to detecting a reaction product) (pg. 5, lines 29-30; and pg. 6, lines 1-3). Griffiths et al. teach that other molecular groups that can be linked to the genetic element includes nucleic acids, polymeric substance, beads, labels such as fluorophore or isotopic labels, chemical reagents, and binding agents (corresponding to a fluorophore) (pg. 19, lines 10-13). Griffiths et al. teach that modification of the gene within the microcapsule would be triggered by identification of luminescence, phosphorescence, or fluorescence, wherein the gene product itself can be fluorescent such as green fluorescent protein (GFP); that fluorescent activated sorting is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell; that the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it; that the gene product itself can be fluorescent such as green fluorescent protein (GFP); and that genetic elements can be linked to anti-DNP antibodies (encompassing a multiple different fluorescent signals; and interpreted as screening for targets based on the presence of one or more different fluorescent signals, claims 1, 5 and 7) (pg. 33, lines 9-15 and 25-27; and pg. 51, line 10), wherein it is known that fluorescent dyes coupled to microparticles give off multiple fluorescent emissions and are useful for multiplexed analysis as evidenced by Chandler et al. (Abstract; col 2, lines 66-67; and col 3, lines 1-3). Griffiths et al. teach fluorescence activated cell soring is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell, wherein the gene product itself can be fluorescent, or the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it (interpreted as a first and second species of fluorescent probe, claim 1) (pg. 33, lines 9-15). Griffiths et al. teach that the emulsion is further homogenized using an Ultra-Turrax T25 disperser equipped with an 8mm (interpreted as 8000 micrometer) dispersing tool; and that a size distribution of the aqueous droplets was determined by laser diffraction using a Coulter Particle Size Analyzer, wherein an aliquot of emulsion, freshly diluted in mineral oil is added to the micro-volume chamber containing stirred mineral oil (corresponding to a coupled reaction, proteins conferring DHFR activity can be selected by; (i) linking the genes to antibodies that specifically bind the carboxylic product of DNP-PA; and (ii) isolating these genes by affinity purification using anti-DNP antibody, such that this approach is demonstrated by routine immuno assay based on catELISA, wherein microtiter plates are coated with anti-rabbit immunoglobulins (10g/well) (corresponding to a microfluidic channel) (pg. 51, lines 8-15). Griffith et al. teach that the method further comprises amplifying the genetic elements, such as by polymerase chain reaction (PCR) (corresponding to an enzyme-catalyzed reaction) (pg. 33, lines 13-14; and pg. 35, lines 23-24 and 28-29).  
Regarding claim 3, Griffiths et al. teach that where the nucleic acid is RNA, expression can refer to the replication of this RNA into further copies (corresponding to multiple copies, claim 3) (pg. 4, lines 
30-31).
Regarding claims 4 and 12, Griffiths et al. teach that the present invention provides a method to exogenously affect gene product-dependent processes occurring in cells, such that recombinant gene product producing host cells can be contacted with a test compound, and the modulating effect can be evaluated (corresponding to nucleic acid provided in cells; and in a sample, claims 4 and 12) (pg. 26, lines 15-18).
Regarding claims 9 and 10, Griffiths et al. teach the formation of microcapsules within a preferred size range (interpreted as monodisperse) generated using a water-in-oil emulsion system that is stabilized by emulsifiers sorbitan monooleate (Span 80) and polyoxyethylenesorbitan monooleate (Tween 80) (corresponding to a microfluidic device; monodisperse; and oil comprises a surfactant, claims 9 and 10) (pg. 37, lines 14-20).
Regarding claim 11, Griffiths et al. teach that the genetic elements are isolated from a library of genetic elements encoding a repertoire of gene products (corresponding to a repertoire of nucleic acids, claim 11) (pg. 91, claim 16, lines 8-9).
Griffiths et al. do not specifically exemplify a first species of fluorescent probe, and a different second species of fluorescent probe (instant claim 1, in part); or microcapsules arranged in a two dimensional array (instant claim 8).
claims 1 (in part) and 8, Church et al. teach methods of making and using immobilized arrays of nucleic acids, and method of producing high density arrays of nucleic acids and replicas of such arrays for increased sensitivity in detection of sequences on arrays, as well as, improved methods of sequencing nucleic acids immobilized on arrays utilizing single copies of arrays, and to improve the efficiency of multiplex PCR using arrays of immobilized nucleic acids (corresponding to an array, claim 8) (Abstract). Church et al. teach that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (corresponding to different fluorescent dyes having different fluorescent spectrum; and having a specificity for a different locus on the nucleic acid, claim 1) (col 4, lines 10-12). Church et al. teach the relative quantification of mRNA by hybridization of the array with fluorescently labeled cDNA probes, which allows for the evaluation of changes in expression of a wide array of genes in populations of RNA isolated from cells or tissues in different growth states or following treatment with various stimuli (col 38, lines 30-34). Church et al. teach that a “randomly-patterned” or “random” array of nucleic acids can be achieved by emulsion preparation comprising a pool of nucleic acid molecules onto a support and allowing the nucleic acid molecules to settle onto the support without intervention in any manner to direct them to specific sites thereon (col 8, lines 7-13). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (corresponding to a first species of fluorescent probe and a second species of fluorescent probe, different fluorescent spectrum, and screening for the different loci based on the presence of one or both fluorescent signals) (col 38, lines 36-45). 
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using fluorescent dyes in arrays of nucleic acids as exemplified by Church et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify fluorescently detecting the expression of genetic elements including nucleic acids in water-in-oil microcapsules in the method of sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules that are capable of indicating the presence of a different nucleotide in the immobilized array of nucleic acids as taught by Church et al., with a reasonable expectation of success detecting the presence of specific nucleotides; in identifying gene products having a desired activity; in distinguishing and/or sorting populations of nucleic acids and/or products; in increasing the detection sensitivity of sequences on arrays; for the relative quantification of mRNA; and/or to evaluate changes in the expression of a wide array of genes in populations of RNA isolated from cells or tissues following treatment with various stimuli.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered but they are not  persuasive.  Please see the Response to Arguments regarding the 35 USC 103 rejections regarding Griffiths ‘671, Griffith ‘459, and Church et al. as outlined below.




Regarding claims 1 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as forming aqueous microcapsules on a microfluidic device); (b) expressing the genetic elements to produce their respective gene products within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; and fluorescent detection, claim 7) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (paragraph [0057]). Griffiths et al. teach that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths et al. teach visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths et al. teach human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing fluorescent dyes, claims 6 and 7) (paragraph [0072]; and Figure 15). Griffiths et al. teach that all the gene products to be selected can contain a putative binding domain (interpreted as a locus on the nucleic acid), which is to be selected for, and a common feature – a tag, such that the genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as different loci), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe) (paragraph [0155]), wherein it is known that each of the components in the probe can be labeled with a different fluorescent dye, such that the different fluorescent dyes are spectrally resolvable as evidenced by Church et al. (col 4, lines 10-12). Griffiths et al. teach fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths et al. teach that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different loci based on one or both fluorescent signals) (paragraphs [0159]-[0160]).
Regarding claim 2, Griffiths et al. teach that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths et al. teach that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines 10-12).
Regarding claim 8, Griffiths et al. teach that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths et al. teach that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
Regarding claim 10, Griffiths et al. teach that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths et al. teach a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraph [0127]).
Griffiths et al. do not specifically recite that the microcapsules are monodisperse.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method isolating and expressing genetic elements including nucleic acids in water-in-oil microcapsules useful for sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules such as the different fluorescently labeled dye molecules 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered but they are not  persuasive.  Applicants essentially assert that: (a) Griffiths ‘671 and Griffiths ‘459 do not recite microcapsules containing two fluorescent probes or simultaneous excitation and detection at multiple wavelengths corresponding to the different fluorescent markers, using multiple fluorescent signals to simultaneously observe different markers, or probing for multiple types of activity in the same microcapsule (Applicant Remarks, pg. 6, fifth and sixth full paragraphs; and pg. 7, last full paragraph); (b) Griffiths ‘671 do not disclose forming microcapsules comprising first and second species of fluorescent probes directed to different nucleic acid loci, producing different fluorescent signals in the microcapsules, and screening for the different nucleic acid loci (Applicant Remarks, pg. 6, last partial paragraph; and pg. 7, first partial paragraph); (c) Church does not disclose reagents for enzymatic that produce a different color fluorescent signal for different nucleic acid loci, or screening for different loci on that basis (Applicant Remarks, pg. 7, first full paragraph); and (d) there would have been no motivation to modify the primary references in a manner that would lead to the claimed invention because Griffiths ‘671 and Griffiths ‘459 do not contemplate probing for multiple types of activity in the same microcapsule, and would not achieve the purpose of detecting the presence of an evolved gene product having a desired activity (Applicant Remarks, pg. 7, second through fourth full paragraphs).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, what is recited in instant claim 1, and the Examiner’s response to Applicant’s arguments.
Regarding (b) and (c), it is noted that none of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection. One In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Griffiths  ‘671 and Church et al. do not teach forming microcapsules comprising first and second species of fluorescent probes directed to different nucleic acid loci, producing different fluorescent signals in the microcapsules, screening for the different nucleic acid loci, or reagents for an enzymatic reaction that produce different color fluorescent signals for different nucleic acid loci, the Examiner disagrees. As an initial matter, contrary to Applicant’s assertion, instant claim 1 does not recite producing a different color fluorescent signal for different nucleic acid loci and, instead recites, “wherein the fluorescent signal from the first species of fluorescent probe has a different fluorescence spectrum than the fluorescent signal produced by the second species of fluorescent probe”, and “screening each of the plurality of aqueous microcapsules for the different loci based on the presence of each fluorescent signal produced by the first species of fluorescent probe and/or the second species of fluorescent probe”. Griffiths et al. teach that microcapsules are sorted according to an activity of the gene product which makes the microcapsule detectable as a whole by inducing a change in the microcapsule, or a modification of one or more molecules within the microcapsule (interpreted as encompassing a first species of fluorescent probe, and a second species of fluorescent probe); that the genetic element can be linked to another molecular group such as fluorophores, and chemical reagents; that fluorescence activated sorting (interpreted as screening) is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell (interpreted as producing that the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it (interpreted as producing different fluorescent one or more different fluorescent signals); and that genetic elements are linked to a substrate in a water-in-oil emulsion with typically one genetic element per aqueous compartment (interpreted as a nucleic acid loci), such that proteins or RNAs with enzymatic activities convert the substrate into a product that remains linked to the genetic element (interpreted as an enzyme catalyzed reaction, and each probe having a specificity for a different locus). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (interpreted as a first species of fluorescent probe and a second species of fluorescent probe, different fluorescent spectrum, and screening for the different loci based on the presence of one or both fluorescent signals); and that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (corresponding to different fluorescent dyes having different fluorescent spectrum; and having a specificity for a different locus on the nucleic acid).
Thus, based on the Examiner’s interpretation of the claim language, the combined references of Griffiths et al. and Church et al. clearly teach all of the limitations of the claims.
Regarding (d), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Regarding Applicant’s assertion that there would have been no motivation to modify the primary references in a manner that would lead to the claimed invention because Griffiths ‘671 and Griffiths ‘459 do not contemplate probing for multiple types of activity in the same microcapsule, and would not achieve the purpose of detecting the presence of an evolved gene product having a desired activity, the Examiner disagrees with Applicant’s assessment of instant claim 1, as well as, the teachings of each of the cited references. As an initial matter, it is noted that instant claim 1 does not recite multiple types of activity in the same microcapsule, or detecting the presence of an evolved gene product having a desired activity. Moreover, Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation for fluorescently detecting the expression of genetic elements in water-in-oil microcapsules in the method of sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules in the immobilized array of nucleic acids that are capable of indicating the presence of a different nucleotide as taught by Church et al., with a reasonable expectation of success in detecting the presence of specific nucleotides; in identifying gene products having a desired activity; in distinguishing and/or sorting populations of nucleic acids and/or products; in increasing the detection sensitivity of sequences on arrays; for the relative quantification of mRNA; and/or to evaluate changes in the expression of a wide array of genes in populations of RNA isolated from cells or tissues following treatment with various stimuli.


New Objection/Rejection
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(2)	Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Griffiths et al. (US Patent Application Publication No. 20150258520, published September 17, 2015; effective filing date November 30, 2012).
	Regarding claims 1-4 and 7-12, Griffiths et al. teach methods for manipulating droplets within a high throughput microfluidic system (Abstract). Griffiths et al. teach the systematic combination of one or more droplet combinations with single or multiple cells; and the high throughput and high resolution delivery of reagents to individual emulsion droplets that can contain cells, nucleic acids, proteins, etc. through the use of a monodisperse aqueous droplets that are generated one by one in a microfluidic chip as a water-in-oil emulsion, wherein the droplets are carried in a flowing oil phase and stabilized by a surfactant, wherein a library contains a plurality of reaction conditions such as a plurality of different compounds at a range of concentrations encapsulated as separate library elements for screening their effect on cells or enzymes, alternatively a library can be composed of a plurality of different primer pairs encapsulated as different library elements for targeted amplification of a collection of loci including by polymerase chain reaction (PCR) (interpreted as aqueous fluid; immiscible oil; microfluidic channel; a plurality of aqueous microcapsules; nucleic acids; in cells; monodisperse; comprises a surfactant; PCR as an enzyme catalyzed reaction; nucleic acid loci; locus;  and in a sample, claims 1, 4 and 9-12) (paragraph [0030], lines 1-12; [0037], lines 22-34; and [0089], lines 1-2). Griffiths et al. teach that after amplification, droplets can be flowed to a detection module for detection of amplification products, which devices cooperate to detect a signal representative of a characteristic, marker, or reporter to determine and direct the measurement or the sorting action of a sorting module (interpreted as detecting multiple signals, claim 1) (paragraph [0102]). Griffiths et al. teach that during amplification, fluorescent signal is generated in a TaqMan assay by enzymatic degradation of the fluorescently labeled probe, wherein the probe contains a dye and a quencher that are maintained in close proximity to one another by being attached to the same probe; wherein the difference in fluorescence per droplet can be detected and counted (interpreted as an enzymatic reaction; a first and second species of fluorescent probes; detecting a fluorescent signal; and quantifying, claims 1 and 7) (paragraph [0103], lines 1-5; and [0104], lines 18-19s). Griffiths et al. teach that a unique label can be produced by sequentially attaching two or more detectable oligonucleotide tags to each other, such that the detectable tags can be present or provided in a plurality of detectable tags as part of a unique label; and that examples of fluorescent labels include dyes such as Atto dyes, EDANS, BODIPY, AMC and DAPI (interpreted as a first and second species of fluorescent probes with different fluorescent spectrums, claim 1) (paragraphs [0022]; and [0029]). Griffith et al. teach that the droplets formed will either contain a single cell or bead or will be empty, or the droplets formed with contain multiple copies of a library element (interpreted as a single copy; or multiple copies of the nucleic acid, claims 2 and 3) (paragraph [0050], lines 1-11). Griffiths et al. teach that the reaction chamber droplet 1032 can contain a cell 1034, assay substrate 1036, such that each reaction chamber droplet 1032 passes through detector 1030, a signal is sent to piezoelectric printing array 1002 to release a specified set of reagent droplets, wherein the design of the device is such that reagent droplets 1006 delivered by piezoelectric printing array 1002 arrive at junction 1008 (interpreted as a 2D array, claim 8) (paragraph [0078], lines 17-24).
Griffiths et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1-4 and 7-12 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639